DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 are directed to a method non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “an N-doped waveguide structure defined in a semiconductor material, the N-doped waveguide structure comprising a plurality of first fins; a detector structure positioned on the N-doped waveguide structure, wherein a portion of the detector structure is positioned laterally between the plurality of first fins,” as recited in claims 1 and 9.
Atanackovic (US 11,271,135 B2) teaches an optoelectronic device comprising a doped semiconductor layer (layer 140), a waveguide (active layer 150), a doped contact (contact 170/180) on the waveguide, and doped contacts (contacts 382) on the semiconductor layer.  However, Atanackovic does not explicitly teach “an N-doped waveguide structure defined in a semiconductor material, the N-doped waveguide structure comprising a plurality of first fins; a detector structure positioned on the N-doped waveguide structure, wherein a portion of the detector structure is positioned laterally between the plurality of first fins,” as recited in claims 1 and 9. No other reference remedies these deficiencies.
Therefore, claims 1 and 9 are allowed, and claims 2-8 and 10-13 are allowed for at least their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.